


110 HR 6662 IH: Fallen Hero Commemoration

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6662
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Jones of North
			 Carolina (for himself, Mr.
			 Paul, Mr. Gilchrest,
			 Mr. Ortiz,
			 Mr. Taylor,
			 Mr. Poe, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Department of Defense to grant access to
		  accredited members of the media at military commemoration ceremonies and
		  memorial services for members of the Armed Forces who have died on active duty
		  and when the remains of members of the Armed Forces arrive at military
		  installations in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Fallen Hero Commemoration
			 Act.
		2.Media access to
			 military commemoration ceremonies, memorial services, and arrival ceremonies
			 for members of the Armed Forces who have died on active duty
			(a)FindingsCongress finds the following:
				(1)Members of the Armed Forces swear an oath
			 to support and defend the Constitution of the United States.
				(2)The Freedom of the Press is protected by
			 the First Amendment to the Constitution and is one of the fundamental freedoms
			 enjoyed by Americans.
				(3)In each
			 generation, members of the Armed Forces have selflessly given their lives to
			 secure the freedoms Americans enjoy today.
				(4)Americans must
			 never forget the sacrifice that was made, and continues to be made, by members
			 of the Armed Forces on behalf of the United States.
				(5)During the Vietnam War, images of arrival
			 ceremonies and flag-draped caskets of members of the Armed Forces appeared
			 regularly on television and in print news sources.
				(6)In 1985, the media
			 covered a ceremony at Andrews Air Force Base for members of the Armed Forces
			 killed in El Salvador. President Reagan attended the ceremony and pinned Purple
			 Heart medals on the flag-draped caskets.
				(7)The practice of
			 permitting media coverage of the return of the remains of members of the Armed
			 Forces killed overseas was changed by the Department of Defense in 1991, during
			 the Persian Gulf War. Department of Defense policy stated that Media
			 coverage of the arrival of remains at the port of entry or at the interim stops
			 will not be permitted ….
				(8)However, in 1996,
			 the media photographed the arrival and transfer ceremony at Dover Air Force
			 Base for the remains of Commerce Secretary Ron Brown and 32 other Americans
			 killed when their plane crashed in Croatia. President Clinton was present to
			 receive the flag-draped caskets.
				(9)In
			 1998, the media photographed the arrival ceremony at Andrews Air Force Base for
			 Americans killed in simultaneous bombings of United States embassies in
			 Tanzania and Kenya.
				(10)In 2001, the
			 Department of Defense restated the ban on media coverage at Dover Air Force
			 Base and at Ramstein Air Force Base. However, in 2002, the media was permitted
			 to photograph the transfer of flag-draped caskets at Ramstein Air Force Base
			 that carried the remains of four members of the Armed Forces killed in
			 Afghanistan.
				(11)In 2003, the
			 Department of Defense expanded the no-media policy, stating that There
			 will be no arrival ceremonies for, or media coverage of, deceased military
			 personnel returning or departing from Ramstein Air Base or Dover Air Force
			 Base, to include interim stops ….
				(b)AccessSubject to subsection (d), the Secretary of
			 Defense shall grant access to accredited members of the media at military
			 commemoration ceremonies and memorial services conducted by the Armed Forces
			 for members of the Armed Forces who have died on active duty and when the
			 remains of members of the Armed Forces arrive at military installations in the
			 United States.
			(c)AccreditationThe Secretary of Defense may establish the
			 policy for accreditation of members of the media for purposes of granting
			 access under subsection (b).
			
